As filed with the Securities and Exchange Commission on July 2, 2009 Registration No. 333-158986 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 AMENDMENT NO. 1 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PIMI AGRO CLEANTECH, INC. (Name of small business issuer in its charter) Delaware 700 26-4684680 (State or other Jurisdiction of (Primary Standard Industrial (I.R.S. Employer Incorporation or Organization) Classification Code Number) Identification No.) Mr.
